Title: To Alexander Hamilton from John Jay, 27 August 1800
From: Jay, John
To: Hamilton, Alexander



Albany 27 Augt. 1800
Dear Sir

I recd. and answered your Letter of the 19 Inst: on Monday. Yesterday I found the Instructions, & immediately wrote to you a Letter containing a Copy of the Paragraph in question.
My search for the Letter of which I made the use you mention, was fruitless until this morning, when I found it, and now enclose a Copy—It does not quite answer your Expectation as to the opinion—But I know and am ready to certify that you gave me in Substance the Opinion you mention vizt. that unless an arrangement on solid Terms could be made with G. Britain, it would be better to do nothing.
Yours

John Jay
Majr. Genl. Hamilton
